Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors General Electric Company: We consent to the use of our report dated February6, 2009 relating to the statement of financial position of General Electric Company and consolidated affiliates as of December31, 2008 and 2007, and the related statements of earnings, changes in shareowners’ equity and cash flows for each of the years in the three-year period ended December31, 2008, and the effectiveness of internal control over financial reporting as of December31, 2008, incorporated by reference in the Registration Statement on Form S-8 of General Electric Company, which report appears in the December31, 2008 annual report on Form 10-K of General Electric Company. Our report refers to a change in the method of accounting for fair value measurements and the adoption of the fair value option for certain financial assets and financial liabilities in 2008, a change in the methods of accounting for uncertainty in income taxes and for a change or projected change in the timing of cash flows relating to income taxes generated by leveraged lease transactions in 2007, and to a change in the methods of accounting for pension and other post retirement benefits and for share based compensation in 2006. /s/ KPMG
